Citation Nr: 1713068	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-42 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for posttraumatic osteoarthritis of the left knee.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965, and from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination of his knee disability in March 2013.  Subsequently, in July 2016, the Court issued a precedent decision that renders that VA examination inadequate.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that, whenever possible, musculoskeletal examinations of the joints must include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, full range of motion testing must be conducted on the opposite knee, if that joint is undamaged, i.e., normal.  Id.  The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  Id.  

Although it included findings of the service-connected left knee as compared to the non-service-connected, normal, right knee, the March 2013 examination did not include range of motion testing of active motion, passive motion, in weight-bearing and nonweight-bearing.  Accordingly, he must be afforded an examination that meets the requirements set forth in Correia.  The Board also notes that the Veteran contends that he has "buckling" in the left knee, and this matter must be addressed in the examination report as well.  

Further, in a statement dated in October 2016, the Veteran stated, with respect to both unadjudicated claims not before the Board, and his appeal for an increased rating for his left knee disability, that he "should have used a V.S.O. to assist me."  He should be provided with a blank VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), and told to complete and return the form, if he wishes to appoint a VSO as his representative.  Page 2 of this form includes a list of recognized organizations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a blank VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), which includes a list of recognized VSOs on page 2.  Tell him that if he wishes to appoint a VSO as his representative, he should complete, sign, and return the form.  He need not respond if he wishes to remain unrepresented.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the manifestations and severity of his service-connected left knee disability.  The examiner should specifically delineate all pathology and symptoms associated with the Veteran's service-connected left knee disability.  The examination report must specifically address the Veteran's complaints of buckling of the left knee.  Any studies needed to identify the pathology should be obtained.

The examination must include tests of the range of motion, and pain on motion, in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite (right) knee must also be included, unless the examiner states that the right knee is damaged (abnormal).  In addition, the necessary findings to evaluate functional loss pursuant to Mitchell and DeLuca must be included as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The Veteran's claims file must be available to the examiner in conjunction with the examination.  The examination report must include a complete rationale for all opinions expressed.

2.  Then, the AOJ must review the examination report to ensure it is adequate, and complies with the above request, as well as the requirements set forth in the recent decision Correia, supra, i.e., that the left knee joint be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must be returned to the medical center for full compliance if it is deficient.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim for a rating in excess of 10 percent for the Veteran's left knee disability, considering all the evidence of record.  If any benefit sought remain denied, a Supplemental Statement of the Case should be provided followed by an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




